Citation Nr: 0904305	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-20 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an increased evaluation for non-union 
fracture, left carpal navicular (minor), currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which increased the evaluation for the 
Veteran's PTSD to 50 percent.  A June 2006 supplemental 
statement of the case (SSOC) increased the evaluation to 70 
percent.  

The case is also on appeal from a December 2006 rating 
decision that increased the evaluation of the Veteran's non-
union fracture, left carpal navicular (minor), to 30 percent.  


FINDINGS OF FACT

1.  The competent medical evidence, overall, reflects that 
the Veteran's PTSD does not result in gross impairment in 
thought processes or communication; persistent 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  

2.  The competent medical evidence, overall, reflects that 
the Veteran's non-union fracture, left carpal navicular 
(minor) does not result in symptoms comparable to unfavorable 
ankylosis of the minor wrist, in any degree of palmar 
flexion, or with ulnar or radial deviation.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for non-union fracture, left carpal navicular (minor), have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5214 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in May 2004 and September 2006 that 
fully addressed all necessary notice elements and were sent 
prior to the respective initial AOJ decisions in this matter.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in March 2006.  This was followed by rating 
decisions in June and December 2006 and a statement of the 
case and supplemental statement of the case in July 2007.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Board acknowledges that the May 2004 and September 2006 
VCAA letters do not meet the requirements of Vazquez-Flores 
and are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome.  The VA examination reports reflect that the 
Veteran discussed the impact that the disabilities have on 
his daily life and understood that he needed to show his 
disabilities were worse to support his claims.  The Veteran 
has been represented by a service organization during the 
appeal.  The contentions made by the Veteran's service 
organization in a March 2008 statement make it clear that the 
Veteran and his representative had actual knowledge of the 
diagnostic criteria pertinent to the Veteran's PTSD and left 
wrist disabilities.  These factors show that the notice 
deficiencies did not affect the essential fairness of the 
adjudication, rebutting the presumption of prejudice.  For 
this reason, no further development is required regarding the 
duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran was provided an opportunity 
to set forth his contentions during a hearing before a 
Veterans Law Judge but failed to attend.  The appellant was 
afforded VA medical examinations throughout the appeal 
period.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Evidence in the file reflects that the 
Veteran receives disability benefits from the Social Security 
Administration, effective 2001.  Any corresponding medical 
records would be dated prior to the appeal period and thus 
would not be relevant to the current claims.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

PTSD

The Rating Schedule provides that a 70 percent evaluation for 
PTSD is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities: speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. Diagnostic Code 9411.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Diagnostic 
Code 9411.

The medical evidence before the Board contains VA outpatient 
treatment records showing treatment for PTSD during the 
appeal period, as well as the report of an June 2004 VA 
examination for PTSD.  The examination report provides that 
the Veteran complained of nightmares every night and thinking 
about how he once almost killed two civilians.  He reported 
increased startle response and inability to be around people.  
He lived alone and was divorced.  He had not worked in ten 
years due to a spine condition and heart attacks.  He 
attended church and had family and friends who would 
sometimes visit.  

On examination, the Veteran was causally groomed.  Speech was 
within normal limits of rate and rhythm.  The Veteran was 
depressed and affect was appropriate to content.  His thought 
processes and associations were logical and tight, with no 
loosening of associations or confusion.  No gross impairment 
in memory was observed and the Veteran was oriented in all 
spheres.  He did not complain of hallucinations and no 
delusional materials were noted during the examination.  The 
Veteran's insight and judgment were adequate.  The Axis I 
diagnosis was PTSD, chronic.  The Axis V Global Assessment of 
Functioning (GAF) score was 46.  

The report of a June 2007 VA examination provides that the 
examiner reviewed the Veteran's claims file.  He reported 
nightmares just about every night, as well as frequent 
intrusive thoughts about his experiences in Vietnam.  He 
reported being startled easily by any kind of loud noise, or 
by his wife coming up behind him.  He avoided crowds and 
restaurants.  He had been married for one year to his second 
wife but was still withdrawn and stayed in his room all day.  
He watched the news, walk around his block early in the 
morning and talked with one neighbor.  He attended AA.  

On exam, the Veteran was casually groomed.  He did not 
display overt anxiety or dysphoria.  Speech was within normal 
limits with regard to rate and rhythm.  The Veteran's mood 
was generally euthymic and affect was appropriate to content.  
Thought processes were logical and tight, with no loosening 
of associations or confusion noted.  Memory was grossly 
intact.  He was oriented in all spheres.  He did not report 
hallucinations and no delusional material was noted.  His 
insight and judgment were adequate.  He denied suicidal or 
homicidal ideation.  

The Axis I diagnosis was PTSD, chronic.  The Axis V GAF score 
was 47.  The examiner noted that the Veteran's symptoms were 
moderate.  He did not see evidence that the Veteran's 
functioning over the next 6 to 12 months would significantly 
change.  His PTSD symptoms did not preclude employment.  The 
Veteran did not report grossly impaired social functioning.  
No impairment of thought processes or communication was noted 
and there was no evidence that the Veteran's PTSD symptoms 
precluded activities of daily living.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a 100 percent evaluation for PTSD.  The 
foregoing records simply do not show total occupational and 
social impairment.  There is no evidence of gross impairment 
in thought processes or communication; persistent 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name. 

The Board recognizes that the Veteran's GAF scores of 46 and 
47 represent serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job) 
(emphasis in original).  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2008).  
Even so, this score does not reflect the criteria for a 100 
percent evaluation under the Rating Schedule.

The Board is aware of the Veteran's own general assertions as 
to the severity of his PTSD.  However, these contentions do 
not support his claim.  As a general matter, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The Veteran himself, as 
a layperson, is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Despite the Veteran's testimony as to the observable symptoms 
of his PTSD, the medical record before the Board shows that 
the manifestations do not satisfy the diagnostic criteria for 
an evaluation in excess of 70 percent.  As a result, his 
assertions do not constitute evidence that this disability 
warrants an increased evaluation.  

Further, the evidence shows that the Veteran does not qualify 
for extra-schedular consideration of his service-connected 
PTSD.  38 C.F.R. § 3.321(b)(1) (2008).  The record does not 
establish that the relevant rating criteria are inadequate 
for evaluating his PTSD.  His complaints and symptoms, as 
described above, are not extraordinary for a person with 
PTSD.  They are reflected in the assignment of the 70 percent 
evaluation.  Thus, the Board finds that the schedular 
criteria are not inadequate for rating the Veteran's PTSD.  
As a result, no further consideration of an extra-schedular 
rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 
115-116 (2008). 

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an evaluation in excess of 70 percent for 
PTSD.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Non-union fracture, left carpal navicular (minor)

The Rating Schedule provides that a 30 percent evaluation is 
warranted for ankylosis of the minor wrist in any other 
position, except favorable.  Unfavorable ankylosis of the 
minor wrist, in any degree of palmar flexion, or with ulnar 
or radial deviation, warrants a 40 percent evaluation.  
Diagnostic Code 5214.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The medical evidence before the Board contains VA outpatient 
treatment records showing treatment for his left wrist 
disability during the appeal period, as well as the report of 
a September 2006 VA examination.  The examination report 
provides that the Veteran's left side was non-dominant.  He 
had left wrist pain whenever he grasped objects or twisted 
his wrist, and he wore a splint full time.  

On physical examination, the Veteran's left wrist was not 
ankylosed.  Range of motion included left palmar flexion to 
60 degrees, ulnar deviation to 45 degrees and radial 
deviation to zero degrees.  The impression was status-post 
left carpal navicular fracture with nonunion and severe 
degenerative intercarpal arthritis.  The examiner noted that 
the Veteran had pain on motion with every examination.  He 
did not decrease his motion with repeated examination but did 
have pain and any motion in an attempt to use the left wrist 
was accompanied by pain.  This was why the Veteran used his 
splint full time.  It had a major functional impact in that 
it rendered his left arm useless at the hand for anything but 
very minimal tasks and no significant lifting.  

The report of a June 2007 VA examination by the same VA 
examiner provides that the Veteran complained of weakness and 
discomfort in the left wrist.  The Veteran had a normal 
clinical appearance except for very slight swelling in the 
left wrist.  There was tenderness which he guarded and he 
wore a wrist brace.  Sensation was normal and the wrist was 
not ankylosed.  Three time palmer flexion of the left wrist 
was to 60, 50 and 50 degrees.  

The diagnosis was degenerative arthritis, left wrist, 
secondary to nonunion of carpal navicular bone.  The examiner 
stated that the Veteran would be able to do clerical work 
wearing his brace but would be limited from manipulative use 
of the left hand and wrist and would probably need a full 
time brace.  This would not keep him from being able to 
engage in substantially gainful employment.  The Veteran's 
daily activities were somewhat limited.  He reported that he 
had done some yard work the week earlier and then had more 
swelling and discomfort.  He described pain on motion and had 
some additional limitation of motion following repetitive 
use.  He had flare-ups on overuse.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a 30 percent evaluation for non-union 
fracture, left carpal navicular (minor).  The foregoing 
records show that the Veteran's left wrist is not ankylosed.  
Moreover, the symptoms of his left wrist disability do not 
correspond to unfavorable ankylosis of the left wrist, as he 
has range of palmar flexion motion to 50 degrees even after 
three repetitions, and ulnar deviation to 45 degrees.  While 
the Veteran has no radial deviation beyond a neutral zero 
degree position, this is nevertheless inconsistent with 
ankylosis in a position of radial deviation.  Diagnostic Code 
5214.  

The Board recognizes that the report of the September 2006 VA 
examination relates that the disability had a major 
functional impact in that it rendered his left arm useless at 
the hand for anything but very minimal tasks and no 
significant lifting.  In the June 2007 VA examination report, 
however, the same VA examiner determined that the Veteran's 
disability would not keep him from being able to engage in 
substantially gainful employment if he wore a brace.  

The Board is aware of the Veteran's own general assertions as 
to the severity of his left wrist disability.  However, these 
contentions do not support his claim.  While lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness, see Falzone, 
supra, a layperson is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain, supra, citing Espiritu, supra.  See also Routen, 
supra.  

Further, in this case the Board finds that the effects of 
pain reasonably shown by the record to be due to the 
Veteran's service-connected left wrist disability are 
contemplated in the current 30 percent rating assigned to 
that condition.  As noted above, the evidence simply does not 
show that pain, due to the service-connected left wrist 
disability, has caused functional loss comparable to 
unfavorable ankylosis of the minor wrist, in any degree of 
palmar flexion, or with ulnar or radial deviation.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, supra.

The evidence also shows that the Veteran does not qualify for 
extra-schedular consideration of his service-connected left 
wrist disability.  38 C.F.R. § 3.321(b)(1) (2008).  The 
record does not establish that the relevant rating criteria 
are inadequate for evaluating this disability.  His 
complaints and symptoms, as described above, are not 
extraordinary for a person with such a wrist disability.  
They are reflected in the assignment of the 30 percent 
evaluation.  Thus, the Board finds that the schedular 
criteria are not inadequate for rating the Veteran's non-
union fracture, left carpal navicular (minor).  As a result, 
no further consideration of an extra-schedular rating is 
warranted.  See Thun, supra. 

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an evaluation in excess of 30 percent for 
non-union fracture, left carpal navicular (minor).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.


ORDER

An evaluation in excess of 70 percent for PTSD is denied. 

An evaluation in excess of 30 percent for non-union fracture, 
left carpal navicular (minor), is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


